     Case 1:19-cv-02142-RMB-BCM Document 4 Filed 03/08/19 Page 1 of 3

                                 ELECTRONICALLY FILED



UNITED STATES DISTRICT^©©?==                                                                 iL ^L
SOUTHERN DISTRICT OF NEW YORK

LEK SECURITIES CORPORATION and
ROX SYSTEMS, INC.                                               Case No.:

                                             Plaintiffs,
                                                                ORDER TO SHOW CAUSE
                - against -
                                                                FOR PRELIMINARY
                                                                INJUNCTION AND
N1COLAS LOUIS, JONATHAN FOWLER, VOLANT                          TEMPORARY RESTRAINING
HOLDING, LLC d/b/a VOLANT TRADING, VOLANT                       ORDER
TRADING, LLC, VOLANT LIQUIDITY, LLC, AND
VOLANT EXECUTION, LLC.
                                            Defendants.




       Upon the Declarations of Samuel Lek, Peter Solano, and Christina Dumitrcscu, dated

March 7, 2019, and upon the Summons, Complaint, and Memorandum ofLaw it is

       ORDERED that the above named Defendants show cause before a motion term of this

Court, at Room I f V, United States Courthouse, 500 Pearl Street, in the City, County and

State of New York on                                       at                 o'clock , or as


soon thereafter as counsel may be heard, why an order should not be issued pursuant to Rule 65

of the Federal Rules of Civil Procedure (a) enjoining, during the pendency of this action,

Defendants from possessing, accessing or using Plaintiffs' trade secrets, including the source

code for its clearing systems; (b) requiring Defendants to immediately return all of Plaintiffs'

computers, code, documents and data in their possession; (c) requiring, during the pendency of

this action. Defendants to preserve all of Plaintiffs' code, documents and data on any cloud

account or other media that cannot be retyiyed immediately to Plaintiffs and to account for the

data on such accounts; and (d) ?^A^|, durfhg the pendency of this action, Defendants Nicolas

Louis and Jonathan Fowler from working for Defendants Volant Holding, LLC d/b/a Volant

Trading, Volant Trading, LLC, Volant Liquidity, LLC, Volant Execution, LLC (together, the
     Case 1:19-cv-02142-RMB-BCM Document 4 Filed 03/08/19 Page 2 of 3




"Volant Defendants'"), and/or any of their coiporate parents, subsidiaries or affiliates, and it is

further

          ORDERED that, sufficient reason having been shown therefore, pending the hearing of

Plaintiffs' application for a preliminary injunction, pursuant to Rule 65, Fed. R. Civ. P. (a)

Defendants are temporarily restrained and enjoined from accessing or using Plaintiffs' trade

secrets, including the source code for its clearing systems; and (b) Defendants Nicolas Louis and

Jonathan Fowler are temporarily restrained and enjoined from working for the Volant

Defendants and/or any of their corporate parents, subsidiaries or affiliates; and

          ORDERED that Defendants are required to return all of Plaintiffs' computers, devices,

code, documents and any other data in their possession, and certify that they have done so, no

later than March Q 2019 at 2 pm; and it is further

          ORDERED that Defendants are required to preserve ati of Plaintiffs' code, documents

and any other data on any cloud account or other media that cannot be returned pursuant to the

preceding sentence and to provide Plaintiffs' counsel with a list of such accounts or other media

no later than March |w| 2019 at 2 pm; and it is further;

          ORDERED that Defendants are required to provide (a) document discovery and

interrogatory responses within 10 days of receipt of service of document demands and

interrogatories, including, but not limited to, with respect to (1) communications (including, but

not limited to, email, texts, messaging applications and phone records) amongst Louis, Fowler

and/or any agents of the Volant Defendants since July 16, 2018; (2) any transferring, storing or

use of Plaintiffs' information (including, but not limited to, data, software, code, programs,

documents, algorithms, and cloud-based accounts) outside of Plaintiffs' control; (3)

communications (including, but not limited to, email, texts, messaging applications, and phone
      Case 1:19-cv-02142-RMB-BCM Document 4 Filed 03/08/19 Page 3 of 3




records) with or among any agents or employees of the Volant Defendants since July 16, 2018,

concerning Louis, Fowler, Plaintiffs, or the creation, improvement, modification, or development


of any stock or options clearing operations or any new graphical user interface ("GUI"); and (4)

any work performed at or for the benefit of the Volant Defendants on or after July 16, 2018,

concerning the creation, improvement, modification, or development of any stock or options


clearing operations or any new GUI interface; and (b) deposition testimony within 4 days

thereafter; and it is further

        ORDERED that security in the amount of $ ^W ^% be posted by the Plaintiffs on

or oeToie * vs-w ^ y s w •»w ^sfejj s if ^ fir ^' 3110 n is



        ORDERED that personal service of a cog^o^this^orc^' and all supporting material

submitted to the Court by ovgrnight^jnail upon the^Defendants and their counsel on or before

                           IEJ"tj ff ^ shall be deemed good and sufficient service thereof; and it

is further

        ORDERED that opposition papers, if any, are to be served on Plaintiffs' coun^an^fi^d

with this Court on or before ^ (F * f ^ ^^ ^ICT/ r v ^ ; and it is further


        ORDERED that reply papers, if any, are to be served on Defendants or Defendants'

counsel and filed with this Court on or before f^ / Ft „

Dated: New York, New York




                                                              United States District Judge
